Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because: “potion” should be “portion.”
Response to Arguments
Applicant’s arguments filed January 7, 2022 are hereby acknowledged and have been fully considered. The arguments on page 9 are moot, as they deal with how Walke and Schoen fail to teach the newly amended claims. Examiner no longer relies on this combination to reject claim 1.
Re Walke cannot be combined with Schoen because “the technical field of helicopter search lights is very different from the field of projecting images onto an exterior surface portion of an aircraft”: (Remarks p. 8) Examiner respectfully disagrees.
Applicant construes the field of endeavor far too narrowly. Both inventions are in the field of aviation. And both inventions deal with the projection of light from a moving aerial body.
Therefore, this argument is unpersuasive. Moreover, applicant has amended the claims and in response Examiner uses a new primary reference, Larcher US 20100302072.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Larcher US 20100302072 (“Larcher,” newly cited by Examiner) in view of Schoen et al. US 20180054875 (“Schoen”).
Re 1: Larcher teaches an exterior aircraft image projector (abstract; claim 1), configured to be installed on an aircraft for projecting an image or light pattern onto a ground portion below the aircraft (Figs. 1A-3), the exterior aircraft image projector comprising:
at least one light source 3, providing a light output in operation;
an optical system 4 configured for transforming the light output of the at least one light source into a light beam and projecting said light beam onto said ground portion below the aircraft (Figs. 3-4).

Larcher does not explicitly teach:
a photo detector arranged to detect a brightness level (Iambient) of said at least one of the ground portion below the aircraft and the exterior surface portion of the aircraft and configured to provide a corresponding brightness signal;
the controller coupled to the photo detector, the controller being configured to control an intensity of the light output of the at least one light source as a function of the brightness level (Iambient), as provided by the photo detector via the brightness signal.

Schoen teaches/discloses (Figs. 5-6; ¶¶15-32, 64-73; claim 1):
a photo detector arranged to detect a brightness level (Iambient) of said at least one of the ground portion below the aircraft and the exterior surface portion of the aircraft and configured to provide a corresponding brightness signal;
the controller coupled to the photo detector, the controller being configured to control an intensity of the light output of the at least one light source as a function of the brightness level (Iambient), as provided by the photo detector via the brightness signal.

Detecting the amount of light in the environment allows for adaptation of the light output, enhancing safety by ensuring proper visibility within a broad range of lighting conditions. Aviation presents an ever-changing array of environmental variables that is impossible to predict in advance; indeed, moment-to-moment during each flight presents new and/or changing variables. A photodetector and controller connected thereto allows for on the fly adjusting of lighting to compensate for this array of changing variables.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Larcher with Schoen’s teachings in order to permit the lighting system to adapt to the environment, thereby increasing safety.
Re 2-10
wherein the function of the brightness level (Iambient) is a monotonically increasing function, in particular an at least piecewise proportional function of the brightness level (Iambient).
wherein the controller is configured to control the at least one light source to emit the light output with such an intensity that said at least one of the ground portion below the aircraft and the exterior surface portion of the aircraft is illuminated with a brightness which is at least twice as high as the brightness (Iambient) of said at least one of the ground portion below the aircraft and the exterior surface portion of the aircraft when the at least one light source is switched off.
wherein the controller comprises a memory for storing a distance parameter indicating the distance (d) between the exterior aircraft image projector and said at least one of the ground portion below the aircraft or the exterior surface portion of the aircraft, and wherein said distance is an input to said function of the brightness level (Iambient).
wherein the function of the brightness level (Iambient) has a constant output value for the brightness level (Iambient) of said at least one of the ground portion below the aircraft or the exterior surface portion of the aircraft being below a minimum brightness threshold (Imin).
wherein the minimum brightness threshold (Imin) is between 50 lx and 200 lx.
wherein the controller is configured to deactivate the at least one light source if the brightness level of said at least one of the ground portion below the aircraft and the exterior surface portion of the aircraft is above a maximum brightness threshold (Imax).
wherein the maximum brightness threshold (Imax) is between 400 lx and 1000 lx.
wherein the photo detector is oriented towards the optical system, with the optical system directing ambient light reflected by said at least one of the ground portion below 
wherein the controller is configured to repeatedly switch off the at least one light source and to determine the brightness level of said at least one of the ground portion below the aircraft and the exterior surface portion of the aircraft from the brightness signal provided by the photo detector while the at least one light source is switched off.

Schoen teaches/discloses (Figs. 5-6; ¶¶6, 15-32, 53-55, 64-73; claim 1):
wherein the function of the brightness level (Iambient) is a monotonically increasing function, in particular an at least piecewise proportional function of the brightness level (Iambient).
wherein the controller is configured to control the at least one light source to emit the light output with such an intensity that said at least one of the ground portion below the aircraft and the exterior surface portion of the aircraft is illuminated with a brightness which is at least twice as high as the brightness (Iambient) of said at least one of the ground portion below the aircraft and the exterior surface portion of the aircraft when the at least one light source is switched off.
wherein the controller comprises a memory for storing a distance parameter indicating the distance (d) between the exterior aircraft image projector and said at least one of the ground portion below the aircraft or the exterior surface portion of the aircraft, and wherein said distance is an input to said function of the brightness level (Iambient).
wherein the function of the brightness level (Iambient) has a constant output value for the brightness level (Iambient) of said at least one of the ground portion below the 
wherein the minimum brightness threshold (Imin) is between 50 lx and 200 lx.
wherein the controller is configured to deactivate the at least one light source if the brightness level of said at least one of the ground portion below the aircraft and the exterior surface portion of the aircraft is above a maximum brightness threshold (Imax).
wherein the maximum brightness threshold (Imax) is between 400 lx and 1000 lx.
wherein the photo detector is oriented towards the optical system, with the optical system directing ambient light reflected by said at least one of the ground portion below the aircraft and the exterior surface portion of the aircraft onto the photo detector, wherein the photo detector in particular is arranged adjacent to the at least one light source.
wherein the controller is configured to repeatedly switch off the at least one light source and to determine the brightness level of said at least one of the ground portion below the aircraft and the exterior surface portion of the aircraft from the brightness signal provided by the photo detector while the at least one light source is switched off.

Changing the light output as a function of the ambient light, as stated above, enables the device to respond to dynamic situations, thereby ensuring visibility within a broad range of conditions. By having the optical detector collect light it allows it to measure the ambient lighting to make such a determination (see Fig. 5: where detector is at least oriented towards a reflector).
Making that function a monotonically increasing function is particularly obvious because it encodes the obvious notion that light output should increase/decrease as the ambient light changes. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Larcher with Schoen’s teachings in order to permit the lighting system to adapt to the environment, thereby increasing safety.

Larcher discloses:

12: wherein the at least one light source is a single light source (¶42).

14: An Aircraft comprising at least one exterior aircraft image projector according to claim 1.

Re 17: wherein the aircraft comprises at least one wing and the at least one exterior aircraft image projector is arranged within said at least one wing (Figs. 1-3).

Re 18: Larcher teaches a method of controlling an exterior aircraft image projector, which is configured to be installed on an aircraft for projecting an image or light pattern onto a ground portion below the aircraft and which comprises at least one light source, providing a light output in operation and an optical system configured for transforming the light output of the at least one light source into a light beam and projecting said light beam onto said ground portion below the aircraft (Figs. 1-4; claim 1; abstract).

Larcher does not explicitly teach comprising: detecting a brightness level (Iambient) of said at least one of the ground potion below the aircraft and the exterior surface portion of the aircraft with a 

Schoen teaches detecting a brightness level (Iambient) of said ground potion below the aircraft with a photo detector of the exterior aircraft image projector; and controlling an intensity of the light output of the at least one light source as a function of said brightness level (Iambient).
Detecting the amount of light in the environment allows for adaptation of the light output, enhancing safety by ensuring proper visibility within a broad range of lighting conditions. Aviation presents an ever-changing array of environmental variables that is impossible to predict in advance; indeed, moment-to-moment during each flight presents new and/or changing variables. A photodetector and controller connected thereto allows for on the fly adjusting of lighting to compensate for this array of changing variables.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Walke with Schoen’s teachings in order to permit the lighting system to adapt to the environment, thereby increasing safety.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Larcher in view of Schoen as applied to claim 1 above, and further in view of Walke et al. US 2017/0257606 (“Walke”).
Re 11: Larcher fails to explicitly disclose a shutter, a slide or an LCD panel, within the optical system.

Walke teaches/discloses a shutter, a slide or an LCD panel, within the optical system (¶32).

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Larcher and Schoen with Walke’s teachings in order to provide a well-known method of blocking light from the system.

Re 13: Larcher fails to explicitly disclose wherein the at least one light source comprises a plurality of light sources of different colors.

Walke teaches wherein the at least one light source comprises a plurality of light sources of different colors (¶32: teaching RGB LED type projector).
Different color light sources allows for a wider color spectrum to be produced; as such, messages can be highlighted to emphasize different words, thereby increasing safety to onlookers.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Larcher and Schoen with Walke’s teachings in order to provide a well-known method of creating different lights

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Larcher in view of Schoen as applied to claim 14 above, and further in view of Ross US 9567102  (“Ross”).
Larcher does not explicitly disclose wherein the at least one exterior aircraft image projector is arranged in a door, in a flap, at a movable stairway or at a ladder of the aircraft.


By mounting the system on a door, “a warning image can be projected on the ground defining a corridor within which children or other passengers should stay when entering or exiting the bus.”
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Larcher and Schoen with Ross’s teachings in order to provide safety information to those exiting the aircraft.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875